Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reissue
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 10,091,341 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).  

Oath or Declaration
The reissue oath/declaration filed with this application is defective because it fails to identify at least one error which is relied upon to support the reissue application.  See 37 CFR 1.175 and MPEP § 1414.
1444    Review of Reissue Oath/Declaration [R-11.2013] 
I.REQUIREMENTS OF REISSUE OATH OR DECLARATION 
The question of the sufficiency of the reissue oath/declaration filed under 37 CFR 1.175 must in each case be reviewed and decided personally by the primary examiner. 
Much of the required content of a reissue oath or declaration will differ based on the filing date of the reissue application. However, all reissue oaths or declarations must contain the following: 
(A) A statement that the applicant believes the original patent to be wholly or partly inoperative or invalid— 
(1) by reason of a defective specification or drawing, or 
(2) by reason of the patentee claiming more or less than patentee had the right to claim in the patent; and 
(B) A statement of at least one error which is relied upon to support the reissue application, i.e., as the basis for the reissue. 
MPEP § 1414 describes the requirements for each of the aforementioned statements. See MPEP § 1414.01 for the remaining requirements for the reissue oath or declaration in a reissue application filed on or after September 16, 2012; § 1414.02 for the remaining requirements of a reissue oath or declaration in a reissue application filed before September 16, 2012; and § 1414.03 for supplemental reissue oaths or declarations in reissue applications. 
…
(C) It is not sufficient for an oath/declaration to merely state “this application is being filed to correct errors in the patent which may be noted from the changes made in the disclosure.” Rather, the oath/declaration must specifically identify an error. In addition, it is not sufficient to merely reproduce the claims with brackets and underlining and state that such will identify the error. See In re Constant, 827 F.2d 728, 729, 3 USPQ2d 1479 (Fed. Cir.), cert. denied, 484 U.S. 894 (1987). Any error in the claims must be identified by reference to the specific claim(s) and the specific claim language wherein lies the error. 

A statement in the oath/declaration of “to correct inaccuracies in the description of the invention as the result of numerous obvious grammatical and typographical mistakes made throughout", would not be considered a sufficient "error" statement 
In addition the statement provided in the amended Oath/Declaration reciting “Further, at least Claims 1 and 7 included a limitation that required attaching a display protector to a display of a smart device” is not found sufficient in raising proper error in a reissue proceeding. The Examiner holds that this error is deemed invalid because it is evident even from the preamble of the independent claims 1 and 7 that the invention is directed to a display protector attaching apparatus for a smart device and a method of attaching a display protector to a smart device. Accordingly, removal of a limitation which highlights the very purpose of the invention would render it inadequate.  
Furthermore, the examiner would like to advise the applicant to include an exact citation of a limitation which is being removed or modified from/in original claim(s) and corresponding claim numbers.   
Inventor's signature 
	Furthermore MPEP 37 CFR 1.175 recites the following 
(c) The inventor, or each individual who is a joint inventor of a claimed invention, in a reissue application must execute an oath or declaration for the reissue application, except as provided for in § 1.64, and except that the inventor’s oath or declaration for a reissue application may be signed by the assignee of the entire interest if: 
(1) The application does not seek to enlarge the scope of the claims of the original patent; or 
(2) The application for the original patent was filed under § 1.46  by the assignee of the entire interest. (emphasis added)

A lack of the inventor's signature on a reissue oath/declaration (except as otherwise provided in 37 CFR 1.64  and 1.175(c)  for applications filed on or after September 16, 2012, and pre-AIA  37 CFR 1.42, 1.43, and 1.47  and in 37 CFR 1.172  for applications filed before September 16, 2012) would be considered a lack of compliance with 37 CFR 1.175(a)  and result in a rejection, including final rejection, of all the claims on the basis that the reissue oath/declaration is insufficient. If the unsigned reissue oath/declaration is submitted as part of a reply which is otherwise properly signed and responsive to the outstanding Office action, the reply should be accepted by the examiner as proper and responsive, and the oath/declaration considered fully in the next Office action. The reply should not be treated as an unsigned or improperly signed amendment (see MPEP § 714.01(a)), nor do the holdings of Ex parte Quayle apply in this situation. The lack of signature, along with any other oath/declaration deficiencies, should be noted in the next Office action rejecting the claims as being based upon an insufficient reissue oath/declaration.  (emphasis added)
Accordingly in this instance, the original limitations disclosed in the patented claims are missing from the new claims thus the reissue is treated as broadening reissue and per 37 CFR 1.175(a) inventor's signature is required on the Oath/Declaration. Hence for the reasons presented above, the Oath/Declaration filed on January 24, 2019 is objected to.  
The Examiner has acknowledged the copy of the Oath/Declaration which has been refiled on December 9th, 2020, however just as the previous copy submitted on January 24th, 2019, the inventors’ signatures are missing. Just to reiterate for the clarity purposes, if the reissue seeks to broaden or enlarge the scope of the claimed invention, all inventors must sign Oath/Declaration. It is imperative to note that broadening occurs when any previously claimed limitations are removed from the original claim, even though new limitations are added.  

Claim Rejections - 35 USC § 251
Claims 1-7 are rejected as being based upon a defective reissue Oath/Declaration under 35 U.S.C. 251 as set forth above.  See 37 CFR 1.175.
The nature of the defect(s) in the Oath/Declaration as set forth in the discussion above in this Office action.  

Claim Rejections - 35 USC § 251 Recapture
This rejection has been withdrawn in response to the claim amendments submitted on December 9th, 2020. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA M LIE whose telephone number is (571)272-8445.  The examiner can normally be reached on M-F, 5:30 am - 2:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on 571-272-3744.  
All correspondence relating to this reissue proceeding should be directed:
By EFS-Web: Registered Users may submit correspondence via EFS-Web, at 
                 https://efs.uspto.gov/efile/myportal/efs-registered.

By Mail to:     Mail Stop Reissue
                 Central Reexamination Unit
                 Commissioner for Patents
                 United States Patent & Trademark Office
                 P.O. Box 1450
                 Alexandria, VA 22313-1450

By FAX to:     (571) 273-9900
                 Central Reexamination Unit

By hand:        Customer Service Window
                 Randolph Building
                 401 Dulany Street
                 Alexandria, VA 22314

EFS-Web offers the benefit of quick submission to the particular area of the Office that needs to act on the correspondence.  Also, EFS-Web submissions are “soft-scanned” (i.e., electronically uploaded) directly into the official file for the Reissue proceeding, which offers parties the opportunity to review the content of their submission after the "soft scanning" process is complete.


/ANGELA M LIE/Primary Examiner, Art Unit 3992

Conferees: 
/SAMUEL G RIMELL/           Primary Examiner, Art Unit 3992                                                                                                                                                                                             
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992